--------------------------------------------------------------------------------

Exhibit 10.9


CARRIER GLOBAL CORPORATION
COMPANY AUTOMATIC CONTRIBUTION EXCESS PLAN
(Effective as of January 1, 2020)


ARTICLE I – PREAMBLE


Section 1.1 – Purpose of the Plan


The Carrier Global Corporation Company Automatic Contribution Excess Plan (the
“CACEP” or the “Plan”) is hereby established effective January 1, 2020 (the
“Effective Date”) for the benefit of Carrier employees whose contributions to
the Qualified Savings Plan are limited due to (i) the compensation limitations
imposed by Section 401(a)(17) of the Code, (ii) the contribution limitations
imposed by Section 415(c) of the Code, or (iii) the Participant’s elective
deferral of compensation.  The purpose of the CACEP is to provide for the
accrual of benefits which are supplemental to Company Retirement Contributions
and certain Company Matching Contributions benefits payable under the Qualified
Savings Plan.


Section 1.2 – Spin-off from UTC


On November 26, 2018, United Technologies Corporation (“UTC”) announced its
intention to separate into three independent companies:  UTC, Carrier Global
Corporation (the “Corporation”) and Otis Worldwide Corporation (“Otis”), through
spin-off transactions expected to be completed by mid-year 2020.  The
transaction by which the Corporation ceases to be a Subsidiary of UTC is
referred to herein as the “Spin-off.”  In connection with the Spin-off, and
pursuant to the terms of the Employee Matters Agreement to be entered into by
and among the Corporation, UTC, and Otis (the “Employee Matters Agreement”), the
Corporation and the Plan shall assume all obligations and liabilities of UTC and
its Subsidiaries under the UTC CACEP with respect to “Carrier Group Employees”
and “Former Carrier Group Employees” (as such terms are defined in the Employee
Matters Agreement, and collectively referred to as “Carrier Employees”).  Any
benefits due under the UTC CACEP with respect to Carrier Employees or
Beneficiaries of Carrier Employees will now be the responsibility of the
Corporation and this Plan, and any such benefits accrued but not yet paid under
the UTC CACEP immediately prior to the Effective Date will be administered and
paid under the terms of this Plan.  All investment and distribution elections
and designations of Beneficiary made under the UTC CACEP by a Carrier Employee
or Beneficiary of a Carrier Employee and in effect immediately prior to the
Effective Date will continue to apply and shall be administered under this Plan,
until such election or designation expires or is otherwise changed or revoked in
accordance with the terms of the Plan.  All valid domestic relations orders
filed with the UTC Plan as of immediately prior to the Effective Date with
respect to the benefit of a Carrier Employee shall continue to apply under this
Plan to the extent provided under Section 9.2.


1

--------------------------------------------------------------------------------

ARTICLE II – DEFINITIONS


Unless otherwise indicated, capitalized terms herein shall have the same
meanings ascribed under the Qualified Savings Plan.



(a)
Beneficiary means the person, persons, entity or entities designated on an
electronic or written form by the Participant to receive the value of his or her
Plan Account in the event of the Participant’s death in accordance with the
terms of this Plan.  If the Participant fails to designate a Beneficiary, or the
Beneficiary (and any contingent Beneficiary) does not survive the Participant,
the value of the Participant’s Plan Account will be paid to the Participant’s
estate.




(b)
Benefit Reduction Contribution means an amount credited by the Corporation to
the Participant’s Plan Account to restore the reduction in the Company Automatic
Contribution credited to a Participant’s Plan Account as a result of the
reduction of such Participant’s Eligible Earnings due to an elective deferral of
compensation by the Participant under the Carrier Global Corporation Deferred
Compensation Plan.




(c)
Carrier Company means (i) prior to the Spin-off, UTC or any entity controlled by
or under common control with UTC within the meaning of Section 414(b) or (c) of
the Code and (ii) from and after the Spin-off, the Corporation and any entity
controlled by or under common control with the Corporation within the meaning of
Section 414(b) or (c) of the Code (but under both (i) and (ii) substituting “at
least 20 percent” for “at least 80 percent” as the control threshold used in
applying Sections 414(b) and (c)).



2

--------------------------------------------------------------------------------

(d)
Code means the Internal Revenue Code of 1986, as amended from time to time, and
any successor thereto.  Reference to any section of the Internal Revenue Code
shall include any final regulations or other applicable guidance.  References to
“Section 409A” shall refer to Section 409A of the Code and any final regulations
and guidance issued thereunder by the Internal Revenue Service from time to time
in effect.




(e)
Committee means the Carrier Employee Benefit Committee, which is responsible for
the administration of the Plan.




(f)
Company Automatic Contribution means the age-graded non-matching contribution
credited to the Plan on behalf of a Participant in accordance with Sections 5.1
and 5.2 of the Plan.  Where referring to Company Automatic Contributions in the
Qualified Savings Plan, the definition of such term in the Qualified Savings
Plan shall apply.




(g)
Company Matching Contribution means the matching contribution credited to the
Plan on behalf of a Participant in accordance with Section 5.2 of the Plan.




(h)
Corporation means Carrier Global Corporation.




(i)
DCP means the Carrier Global Corporation Deferred Compensation Plan.




(j)
Default Investment Option means the Investment Fund designated by the Plan or
selected by the Committee on behalf of all Participants at the time they first
become eligible to participate in the Plan.  The Default Investment Option shall
be the Income Fund, unless otherwise determined in the sole discretion of the
Committee.




(k)
Disability means permanent and total disability as determined under the
Corporation’s long-term disability plan applicable to the Participant, or if
there is no such plan applicable to the Participant, “Disability” means a
determination of total disability by the Social Security Administration.





(l)
Election Form means the form or process provided by the Committee to
Participants electronically or in paper form for the purpose of specifying the
method of distribution and/or the percentage allocation among the Investment
Funds with respect to a Participant’s Plan Account.



3

--------------------------------------------------------------------------------

(m)
Eligible Earnings means the total compensation paid with respect to a Plan Year
to a Participant meeting the definition of “Compensation” as set forth in the
Qualified Savings Plan, but modified by disregarding the IRS Compensation Limit
in such definition and including amounts the Participant elects to defer for
such Plan Year to the Carrier Savings Restoration Plan.




(n)
Eligible Excess Compensation means Eligible Earnings in excess of the IRS
Compensation Limit for any Plan Year.




(o)
Employee means an employee of the Corporation and its Subsidiaries, but
excluding any employee who is not eligible to participate in the Qualified
Savings Plan and any Represented Employee (as defined in the Qualified Savings
Plan).  For the period from January 1, 2020 until the Spin-off date, Corporation
as used in this definition shall mean Carrier Corporation and Employee shall
exclude any employee of UTC and its Subsidiaries and affiliates who is not
deemed to be within the Carrier business unit of UTC.




(p)
Investment Fund means a hypothetical fund that tracks the value of an investment
option offered under the Qualified Savings Plan or the DCP, as determined by the
Committee.  Investment Funds offered under the CACEP may be changed from time to
time by the Committee and shall be valued in the manner set forth in Section
6.2.  The value of Participants’ Accounts shall be adjusted to replicate the
performance of the applicable Investment Funds.  Amounts credited to any
Investment Fund do not result in the investment in actual assets corresponding
to the Investment Fund.




(q)
IRS Compensation Limit means the limitation imposed by Section 401(a)(17) of the
Code.




(r)
IRS Contribution Limit means the limitation imposed by Section 415(c) of the
Code.




(s)
A Participant eligible for a contribution under the Plan for a Plan Year means
an eligible Employee who (i) has Eligible Excess Compensation, or (ii) is barred
from receiving an allocation of Company contributions under the Qualified
Savings Plan for such Plan Year due to the IRS Contribution Limit; and (iii) is
not an active Participant in the UTC CACEP or the Otis Worldwide Corporation
Company Automatic Excess Plan.  A Participant who has previously received an
allocation under the Plan but who ceases to be eligible under the preceding
sentence shall not be eligible for a contribution under Article V but shall
remain a Participant under the Plan with respect to his or her Plan Account
until it is distributed or forfeited in accordance with the terms of the Plan.



4

--------------------------------------------------------------------------------

(t)
Plan means the Carrier Global Corporation Company Automatic Contribution Excess
Plan, as amended from time to time.




(u)
Plan Account means an account maintained on behalf of a Participant for the
purpose of crediting Company Automatic Contributions and Company Matching
Contributions.




(v)
Plan Year means the calendar year.




(w)
Qualified Saving Plan means the United Technologies Corporation Employee Savings
Plan until the Spin-off date and means the Carrier Retirement Savings Plan from
and after the Spin-off date.




(x)
Separation from Service means a Participant’s termination of employment with all
Carrier Companies, other than by reason of death.  A Separation from Service
will be deemed to occur where the Participant and the Carrier Company that
employs the Participant reasonably anticipate that the bona fide level of
services the Participant will perform (whether as an employee or as an
independent contractor) for Carrier Companies will be permanently reduced to a
level that is less than thirty-seven and a half percent (37.5%) of the average
level of bona fide services the Participant performed during the immediately
preceding thirty-six (36) months (or the entire period the Participant has
provided services if the Participant has been providing services to Carrier
Companies for less than thirty-six (36) months).  A Participant shall not be
considered to have had a Separation from Service as a result of a transfer from
one Carrier Company to another Carrier Company.  For avoidance of doubt, a
transfer of employment from an entity that constitutes a Carrier Company prior
to the Spin-off to an entity that constitutes a Carrier Company following the
Spin-off shall not constitute a Separation from Service under this Plan or with
respect to benefits accrued under the UTC CACEP and transferred to this Plan if
such transfer is made in connection with the Spin-off, but a transfer from a
Carrier Company to UTC or Otis (or one of their affiliates) after the Spin-off
(and that otherwise satisfies the definition of a Separation from Service) shall
constitute a Separation from Service.



5

--------------------------------------------------------------------------------

(y)
Specified Employee means for the period (i) until the Corporation’s first
specified employee effective date following the Spin-off, those officers and
executives of the Corporation and its Subsidiaries who were identified as a
specified employee of UTC on the “specified employee identification date”
preceding such specified employee effective date (as such terms are defined by
Treas. Regs. Sec. 1.409A-1(i)(3) and (4)); and (ii) from and after the
Corporation’s first specified employee effective date following the Spin-off,
each of the fifty (50) highest-paid officers and other executives of the
Corporation and its affiliates (determined for this purpose under Treas. Regs.
Sec. 1.409A-1(g)), effective annually as of April 1, based on Box 1 of Form W-2,
but including amounts that are excluded from taxable income as a result of
elective deferrals to qualified plans and pre-tax contributions.  Foreign
compensation earned by a nonresident alien that is not effectively connected
with the conduct of a trade or business in the United States will not be used to
determine Specified Employees following the Spin-off.




(z)
Spin-off means the process by which the Corporation becomes a separate publicly
traded company and no longer a UTC subsidiary.




(aa)
Subsidiary means any corporation, partnership, joint venture, limited company or
other entity during any period in which at least a fifty percent (50%) voting or
profits interest is owned, directly or indirectly, by the Corporation or any
successor to the Corporation.




(bb)
UTC means United Technologies Corporation.




(cc)
UTC CACEP means the United Technologies Corporation Company Automatic
Contribution Excess Plan.



6

--------------------------------------------------------------------------------

ARTICLE III – ELIGIBILITY AND ENROLLMENT


Section 3.1 – Eligibility


Each Employee who meets the definition of a Participant for the Plan Year shall
be eligible to participate in this Plan, if and to the extent, such Employee’s
Eligible Earnings for such Plan Year are in excess of the IRS Compensation Limit
or Company contributions to the Qualified Savings Plan for such Plan Year are
limited by the IRS Contribution Limit.


Section 3.2 – Enrollment


An eligible Participant will automatically be enrolled in the Plan within thirty
(30) days of the first pay date of the first Plan Year in which such
Participant’s Eligible Earnings exceed the IRS Compensation Limit, or Company
contributions to his or her accounts in the Qualified Savings Plan are barred by
the IRS Contribution Limit (“Initial Enrollment Period”).


ARTICLE IV – PARTICIPANT ELECTIONS AND DESIGNATIONS


Section 4.1 – Distribution Election


A Participant must, on or before the election deadline established by the
Committee, make an electronic or written election on the Election Form to have
the Participant’s Plan Account distributed in a lump sum or in two (2) to
fifteen (15) annual installments.  To the extent no distribution election is
made with respect to a Participant’s Plan Account, the distribution will be made
in a lump sum at the time provided in Article VII.


Section 4.2 – Election Date


An Election Form must be completed and submitted to the Committee no later than
the end of the Initial Enrollment Period (as defined in Section 3.2), or such
other date as the Committee may specify and shall be effective with respect to
benefits accrued for services to be performed after the election.  However, if
the Participant is not eligible to make an initial distribution election within
the Initial Enrollment Period under Treas. Regs. Sec.1.409A-2(a)(7) (i.e.,
because he or she is already eligible to participate in another deferred
compensation plan required to be aggregated with this Plan for Section 409A
purposes), then such Election Form will be effective with respect to benefits
accrued after the end of the Plan Year in which the Election Form is filed. 
Except as provided below in Section 4.4 (Change in Distribution Election), the
choices reflected on the Participant’s Election Form shall be irrevocable on the
election deadline.


7

--------------------------------------------------------------------------------

Section 4.3 – Investment Fund Allocations


A Participant’s Plan Account will be allocated to the Default Investment Option
at the time the Participant first becomes eligible to participate in the Plan. 
Participants may change the asset allocation of their existing Participant Plan
Account balance, or the Investment Funds to which new contributions are
allocated, as permitted by the Committee.


Section 4.4 – Change in Distribution Election


A Participant may make an irrevocable election to change the time or form of
distribution, either by changing the number of installments (including changing
to or from a lump sum), the commencement date, or both, for his or her Plan
Account.  A change to the time or form of distribution must meet all of the
following requirements:


(a)          The new election must be made at least twelve (12) months prior to
the earlier of the date on which payments will commence under the current
election and/or the date of a Separation from Service following attainment of
age fifty (50) (and the new election shall be ineffective if the Participant
incurs a Separation from Service within twelve (12) months after the date of the
new election);


(b)          The new election will not take effect until at least twelve (12)
months after the date when the new election is submitted in a manner acceptable
to the Committee; and


(c)          The new payment commencement date must be at least five (5) years
later than the date on which payments would commence under the current election.


A maximum of three change elections are allowed under the Plan.


8

--------------------------------------------------------------------------------

Section 4.5 – Designation of Beneficiary


Each Participant shall designate a Beneficiary for his or her Plan Account on an
electronic or written form provided by the Committee.  A Participant may change
such designation on an electronic or written form acceptable to the Committee
and any change will be effective on the date received by the Committee. 
Designations received after the date of the Participant’s death will not be
effective.  If a Beneficiary designation is not filed with the Committee before
the Participant’s death, or if the Beneficiary (and any contingent Beneficiary)
does not survive the Participant, the value of the Participant’s Plan Account
will be paid to the Participant’s estate.  If a Participant designates the
Participant’s spouse as the Participant’s Beneficiary, that designation shall
not be revoked or otherwise altered or affected by any (a) change in the marital
status of the Participant; (b) agreement between the Participant and such
spouse; or (c) judicial decree (such as a divorce decree) affecting any rights
that the Participant and such spouse might have as a result of their marriage,
separation, or divorce; it being the intent of the Plan that any change in the
designation of a Beneficiary hereunder may be made by the Participant only in
accordance with the procedures set forth in this Section 4.5.  In the event of
the death of a Participant, distributions shall be made in accordance with
Section 7.6.


ARTICLE V – COMPANY CONTRIBUTIONS


Section 5.1 – Company Automatic Contribution Amount


(a)          Due to IRS Compensation Limit.  The Corporation will credit an
age-graded Company Automatic Contribution to the Plan on behalf of each eligible
Participant having Eligible Excess Compensation for the Plan Year, provided that
the Participant is eligible for a Company Automatic Contribution under the terms
of the Qualified Savings Plan for such Plan Year.  This contribution shall be a
percentage of the Participant’s Eligible Excess Compensation based on the
Participant’s date of hire and age as of December 31 of the Plan Year for which
the contribution is credited determined under the Company Automatic Contribution
formula in the Qualified Savings Plan.


9

--------------------------------------------------------------------------------

(b)          Due to IRS Contribution Limit.  A Participant shall be immediately
eligible to receive an allocation of Company Automatic Contributions for a Plan
Year, if and to the extent, such contributions on behalf of the Participant to
the Qualified Savings Plan for the Plan Year are limited by the IRS Contribution
Limit.  This contribution shall be a percentage of the Participant’s Eligible
Earnings up to the IRS Compensation Limit based on the Participant’s date of
hire and age as of December 31 of the Plan Year for which the contribution is
credited determined under the Company Automatic Contribution formula applicable
to the Participant in the Qualified Savings Plan, with respect to Eligible
Earnings paid to the Participant once the IRS Contribution Limit is reached, and
will stop once the Participant’s Eligible Earnings equal the IRS Compensation
Limit for the Plan Year.


(c)          No Duplication.  In no event shall a Participant be eligible for
Company Automatic Contributions under this Plan if such contributions are made
under the Qualified Savings Plan or would otherwise result in a duplication of
benefits (e.g., if amounts are credited under any other Company deferred
compensation plan with respect to the same Eligible Earnings).


Section 5.2 – Company Matching Contribution Eligibility and Amount


A Participant shall be eligible to receive an allocation of Company Matching
Contributions for a Plan Year, if and to the extent, such Participant’s
Qualified Savings Plan Contributions for such Plan Year are limited by the IRS
Contribution Limit, and provided further that the Participant has made the
maximum elective deferrals to the Qualified Savings Plan permitted under Section
402(g) of the Code or the terms of the Plan.  The allocation will be made with
respect to Eligible Earnings paid to the Participant once the IRS Contribution
Limit is reached, and will stop once the Participant’s Eligible Earnings equal
the IRS Compensation Limit for the Plan Year.  The amount of the Company
Matching Contribution shall be calculated in the same manner that Company
Matching Contributions would be calculated under the Qualified Savings Plan if
the IRS Contribution Limit did not apply and assuming that the Participant would
have continued to contribute at least six percent (6%) of the Participant’s
Eligible Earnings (or if the matching formula changes under the Qualified
Savings Plan, the minimum amount necessary to receive the maximum match under
the Qualified Savings Plan) if the Participant were permitted to do so but for
the IRS Contribution Limit.  In no event shall a Participant be eligible for an
allocation of Company Matching Contributions under this Plan with respect to
Eligible Excess Compensation, or if such contributions are made under the
Qualified Savings Plan or credited under any other Company deferred compensation
plan with respect to the same Eligible Earnings.


10

--------------------------------------------------------------------------------

Section 5.3 – Timing of Contribution


Allocation of Company Automatic Contributions and Company Matching Contributions
shall be made no less frequently than annually with respect to each Plan Year. 
The Corporation may in its sole discretion credit additional amounts to
Participants’ Plan Accounts, may specify vesting requirements applicable to such
additional amounts and need not treat Participants uniformly.


Section 5.4 – Vesting of Contributions


A Participant shall be vested in the value of contributions credited to his or
her Plan Account upon the first to occur of the following:  participation in the
Plan (including the UTC CACEP prior to the Spin-off) for two (2) years;
completion of three (3) years of “Continuous Service” (as defined in the
Qualified Savings Plan); attainment of age sixty-five (65); the death or
Disability of the Participant while employed by a Carrier Company; the layoff of
a Participant from a Carrier Company due to lack of work; or the Participant’s
entrance into United States military service before completing two (2) years of
Plan participation.


Section 5.5 – Annual Contribution Limitation


In no event shall the aggregate contributions made to a Participant’s Plan
Account under Section 5.1(b) and Section 5.2 as a result of the Participant’s
deferral elections under the Qualified Savings Plan for the Plan Year exceed the
amounts permitted to be made to a “linked” Plan under Treasury Regulations
issued under Section 409A.


11

--------------------------------------------------------------------------------

ARTICLE VI – PLAN ACCOUNTS


Section 6.1 – Accounts


A Plan Account will be established for each Participant.  Contributions made
under the Plan shall be allocated or reallocated among Investment Funds in
accordance with the Plan terms and each Participant’s instructions in the manner
set forth in Section 4.3.


Section 6.2 – Valuation of Investment Funds


Company Automatic Contributions and Company Matching Contributions allocated to
Investment Funds will be converted to the applicable Investment Fund units based
on the closing share price of that Investment Fund as of the date the
contribution is credited to the Participant’s applicable Investment Fund.  The
value of the units of an Investment Fund will fluctuate on each business day
based on the performance of the applicable Investment Fund.


Section 6.3 – Reports to Participants


The Committee will provide or make available detailed information to
Participants regarding the credited value of Plan Accounts, distribution
elections, Beneficiary designations, and Investment Fund allocations.  Such
information may be provided via electronic media as determined by the
Committee.  No Carrier Company, no director, officer or employee of a Carrier
Company, and no entity retained by a Carrier Company to provide Plan services
shall have any liability to any Participant or Beneficiary for any failure or
delay in providing such information, or for the results of any error (including
the failure to implement any Investment Fund allocation) disclosed in such
information.


ARTICLE VII – DISTRIBUTION OF PLAN ACCOUNT


Section 7.1 – Timing of Plan Distributions


Except as provided in Section 4.4 (Change in Distribution Election), Section 7.4
(Separation from Service before Attaining Age Fifty (50)), Section 7.5
(Separation from Service of Specified Employees), and Section 7.6 (Death), the
value of a Participant’s Plan Account will be distributed (or begin to be
distributed) to the Participant in April of the calendar year following the
calendar year of the Participant’s Separation from Service.


12

--------------------------------------------------------------------------------

Section 7.2 – Method of Distribution


Except as provided in Section 7.4 (Separation from Service before Attaining Age
Fifty (50)), Section 7.6 (Death), or as provided in the following sentence
(Company Automatic Contributions and Benefit Reduction Contributions based on
compensation earned before the Participant’s benefit distribution election), a
Plan Account will be distributed to the Participant in a single lump-sum
payment, or in a series of annual installment payments, in accordance with the
Participant’s election on file.  As provided in Article IV, any Benefit
Reduction Contribution or Company Automatic Contribution based on compensation
that a Participant earns after the Participant becomes eligible to participate
in the Plan, but before the Participant makes a valid distribution election,
shall be paid in a lump sum, or as otherwise provided in a change in
distribution election made pursuant to Section 4.4.


Annual installment distributions shall be payable to the Participant beginning
on the payment commencement date and continuing as of each anniversary of the
payment commencement date thereafter until all installments have been paid.  To
determine the amount of each installment, the value of the Participant’s Plan
Account on the payment date will be multiplied by a fraction, the numerator of
which is one and the denominator of which is the remaining number of scheduled
installments.


Section 7.3 – Form of Distribution


Plan Account distributions will be made in cash.


Section 7.4 – Separation from Service before Attaining Age Fifty (50)


If a Participant’s Separation from Service occurs before the Participant attains
age fifty (50), the full value of the Participant’s Plan Account will be
distributed to the Participant in a lump-sum payment in April of the calendar
year following the calendar year of the Participant’s Separation from Service
(or, if the Participant is a Specified Employee at the time of his or her
Separation from Service, on the date provided in Section 7.5 below, if later)
regardless of the distribution option elected and regardless of any change in
the distribution election.


13

--------------------------------------------------------------------------------

Section 7.5 – Separation from Service of Specified Employees


Distributions to Specified Employees on account of a Separation from Service
will not be made or commence earlier than the first day of the seventh month
following the date of Separation from Service.  All Plan Accounts shall continue
to accrue hypothetical investment gains and losses as provided in Article VI
until the distribution date.  In the case of a distribution in installments, the
date of subsequent installments shall not be affected by the delay of any
installment hereunder.


Section 7.6 – Death


In the event of the death of a Participant before the Participant’s Plan Account
has been fully distributed, the full remaining value of the Participant’s Plan
Account will be distributed to the designated Beneficiary or the Participant’s
estate in a lump sum no later than December 31 of the year immediately following
the year in which the death occurred.  Upon notification of death, pending
distribution, the value of the Participant’s Plan Account will be allocated to
the Default Investment Option.


Section 7.7 – Accelerated Distribution in the Case of an Unforeseeable Emergency


(a)          The Committee may, upon a Participant’s written application, agree
to an accelerated distribution of some or all of the value of a Participant’s
Plan Account upon the occurrence of an Unforeseeable Emergency.  An
“Unforeseeable Emergency” is a severe financial hardship to the Participant
resulting from (i) an illness or accident of the Participant, the Participant’s
spouse, the Participant’s Beneficiary, or the Participant’s dependent (as
defined in IRC Section 152, without regard to Section 152(b)(1), (b)(2), and
(d)(1)(B)); (ii) loss of the Participant’s property due to casualty; or (iii)
other similar extraordinary and unforeseeable circumstances arising as a result
of events beyond the control of the Participant.  Whether a Participant is faced
with an Unforeseeable Emergency permitting a distribution is to be determined
based on the relevant facts and circumstances of each case.  Acceleration will
not be granted if the emergency is or may be relieved through reimbursement or
compensation from insurance or otherwise, or by liquidation of the Participant’s
assets (to the extent the liquidation of such assets would not cause severe
financial hardship).


14

--------------------------------------------------------------------------------

(b)          Distributions on account of an Unforeseeable Emergency shall be
limited to the amount reasonably necessary to satisfy the emergency need.  Such
amount may include amounts necessary to pay any federal, state, local, or
foreign income taxes or penalties reasonably anticipated to result from the
distribution.


(c)          The Committee will determine from which Investment Funds hardship
distributions will be made.  Any Participant who is an officer or director of
the Corporation within the meaning of Section 16 of the Securities Exchange Act
of 1934 is not eligible for distributions on account of an Unforeseeable
Emergency.


Section 7.8 – Disability


In the event of the Disability of a Participant that qualifies as a “Separation
from Service” for purposes of Section 409A, the Participant’s Plan Accounts will
be distributed in accordance with the Participant’s elections on file.


Section 7.9 – Administrative Adjustments in Payment Date


A payment is treated as being made on the date when it is due under the Plan if
the payment is made on the due date specified by the Plan, or on a later date
that is either (a) in the same calendar year (for a payment whose specified due
date is on or before September 30), or (b) by the fifteenth (15th) day of the
third (3rd) calendar month following the date specified by the Plan (for a
payment whose specified due date is on or after October 1).  A payment is also
treated as being made on the date when it is due under the Plan if the payment
is made not more than thirty (30) days before the due date specified by the
Plan.  In no event will a payment to a Specified Employee be made or commence
earlier than the first day of the seventh (7th) month following the date of
Separation from Service.  A Participant may not, directly or indirectly,
designate the taxable year of a payment made in reliance on the administrative
rules in this Section 7.9.


15

--------------------------------------------------------------------------------

Section 7.10 – Minimum Balance Payout Provision


If a Participant’s Plan Account balance under this Plan (and under all other
nonqualified deferred compensation plans of the Corporation that are required to
be aggregated with this Plan under Section 409A), determined at the time of the
Participant’s Separation from Service, is less than the amount set as the limit
on elective deferrals under Section 402(g)(1)(B) of the Code in effect for the
year in which the Participant’s Separation from Service occurs, the Committee
retains discretion to distribute the Participant’s entire Plan Account (and the
Participant’s entire interest in any other nonqualified deferred compensation
plan that is required to be aggregated with this Plan) in a lump sum in the
month of April following the Participant’s Separation from Service, even if the
Participant has elected to receive a different form of distribution.  Any
exercise of the Committee’s discretion taken pursuant to this Section 7.10 shall
be evidenced in writing, no later than the payment date.


ARTICLE VIII – AMENDMENT AND TERMINATION OF PLAN


Section 8.1 – Amendment


The Corporation may, at any time, amend the Plan in whole or in part, provided
that no amendment may decrease the value of any Plan Accounts as of the date of
such amendment.  In the event of any change in law or regulation relating to the
Plan or the tax treatment of Plan Accounts, the Plan shall, without further
action by the Committee, be deemed to be amended to comply with any such change
in law or regulation effective as of the first date necessary to prevent the
taxation, constructive receipt or deemed distribution of Plan Accounts prior to
the date Plan Accounts would be distributed under the provisions of Article
VII.  To the extent any rule or procedure adopted by the Committee is
inconsistent with a provision of the Plan that is administrative, technical or
ministerial in nature, the Plan shall be deemed amended to the extent of the
inconsistency.


16

--------------------------------------------------------------------------------

Section 8.2 – Plan Suspension and Termination


(a)          The Committee may, at any time, suspend or terminate the Plan if,
in its sole judgment, the continuance of the Plan, the tax, accounting, or other
effects thereof, or potential payments thereunder would not be in the best
interest of the Corporation or for any other reason.


(b)          In the event of the suspension of the Plan, no additional
contributions shall be made under the Plan.  All previous contributions shall be
distributed in accordance with the otherwise applicable provisions of the Plan
and the applicable elections on file.


(c)          Upon the termination of the Plan with respect to all Participants,
and the termination of all arrangements sponsored by the Corporation or its
affiliates that would be aggregated with the Plan under Section 409A, the
Corporation shall have the right, in its sole discretion, and notwithstanding
any elections made by the Participant, to pay the Participant’s Plan Account in
a lump sum, to the extent permitted under Section 409A.  All payments that may
be made pursuant to this Section 8.2(c) shall be made no earlier than the
thirteenth (13th) month and no later than the twenty-fourth (24th) month after
the termination of the Plan.  The Corporation may not accelerate payments
pursuant to this Section 8.2(c) if the termination of the Plan is proximate to a
downturn in the Corporation’s financial health within the meaning of Treas.
Regs. Sec. 1.409A-3(j)(4)(ix)(C)(1).  If the Corporation exercises its
discretion to accelerate payments under this Section 8.2(c), it shall not adopt
any new arrangement that would have been aggregated with the Plan under Section
409A within three (3) years following the date of the Plan’s termination.  The
Committee may also provide for distribution of Plan Accounts following a
termination of the Plan under any other circumstances permitted by Section 409A.


Section 8.3 – No Consent Required


The consent of any Participant, Beneficiary, or other person shall not be
required with respect to any amendment, suspension, or termination of the Plan.


17

--------------------------------------------------------------------------------

ARTICLE IX – GENERAL PROVISIONS


Section 9.1 – Unsecured General Creditor


The Corporation’s obligations under the Plan constitute an unfunded and
unsecured promise to pay money in the future.  Participants’ and Beneficiaries’
rights under the Plan are solely those of a general unsecured creditor of the
Corporation.  No assets will be placed in trust, set aside or otherwise
segregated to fund or offset liabilities in respect of the Plan or Participants’
Plan Accounts.


Section 9.2 – Nonassignability other than for Domestic Relations Orders


(a)          Except as provided in subsection (b) or (c) below, no Participant
or Beneficiary or any other person shall have the right to sell, assign,
transfer, pledge, or otherwise encumber any interest in the Plan and all Plan
Accounts and the rights to all payments are unassignable and non-transferable. 
Plan Accounts or payment hereunder, prior to actual payment, will not be subject
to attachment or seizure for the payment of any debts, judgments or other
obligations.  Plan Accounts or any other Plan benefit will not be transferred by
operation of law in the event of a Participant’s or any Beneficiary’s bankruptcy
or insolvency.


(b)          The Plan shall comply with the terms of any valid domestic
relations order submitted to the Committee.  Any payment of a Participant’s Plan
Account to a party other than the Participant, pursuant to the terms of a
domestic relations order, shall be charged against and reduce the Participant’s
Plan Account.  Neither the Plan, the Corporation, the Committee, nor any other
party shall be liable in any manner to any person, including but not limited to
any Participant or Beneficiary, for complying with the terms of a domestic
relations order.


(c)          To the extent that any Participant, Beneficiary or other person
receives an excess or erroneous payment under the Plan, the amount of such
excess or erroneous payment shall be held in a constructive trust for the
benefit of the Corporation and the Plan, and shall be repaid by such person upon
demand.  The Committee may reduce any other benefit payable to such person, or
may pursue any remedy available at law or equity to recover the amount of such
excess or erroneous payment or the proceeds thereof.  Notwithstanding the
foregoing, the amount payable to a Participant or Beneficiary may be offset by
any amount owed to any Carrier Company to the extent permitted by Section 409A.


18

--------------------------------------------------------------------------------

Section 9.3 – No Contract of Employment


Participation in the Plan shall not be construed to constitute a direct or
indirect contract of employment between any Carrier Company and any
Participant.  Participants and Beneficiaries will have no rights against any
Carrier Company resulting from participation in the Plan other than as
specifically provided herein.  Nothing in the Plan shall be deemed to give a
Participant the right to be retained in the service of any Carrier Company for
any length of time or to interfere with the right of any Carrier Company to
terminate a Participant’s employment.


Section 9.4 – Governing Law


The provisions of the Plan will be construed and interpreted according to the
laws of the State of Delaware, to the extent not preempted by federal law.


Section 9.5 – Validity


If any provision of the Plan is held to be illegal or invalid for any reason,
the remaining provisions of the Plan will be construed and enforced as if such
illegal and invalid provision had never been inserted herein.


Section 9.6 – Notice


Any notice or filing required or permitted to be given to the Committee under
the Plan shall be sufficient if sent by first-class mail to the Carrier Global
Corporation, 13995 Pasteur Boulevard, Palm Beach Gardens, FL 33418, Attn: 
Carrier Employee Benefit Committee.  Any notice or filing required or permitted
to be given to any Participant or Beneficiary under the Plan shall be sufficient
if provided either electronically, hand-delivered, or mailed to the address (or
email address, as the case may be) of the Participant or Beneficiary then listed
on the records of the Corporation.  Any such notice will be deemed given as of
the date of delivery or, if delivery is made by mail, as of the date shown on
the postmark or email system.


19

--------------------------------------------------------------------------------

Section 9.7 – Successors


The provisions of the Plan shall bind and inure to the benefit of the
Corporation and its successors and assigns.  The term “successors” as used
herein shall include any corporate or other business entity, which by merger,
consolidation, purchase or otherwise acquires all or substantially all of the
business and assets of the Corporation, and successors of any such corporation
or other business entity.


Section 9.8 – Incompetence


If the Committee determines, upon evidence satisfactory to the Committee, that
any Participant or Beneficiary to whom a benefit is payable under the Plan is
unable to care for his or her affairs because of illness or accident, any
payment due (unless prior claim therefore shall have been made by a duly
authorized guardian or other legal representative) may be paid, upon appropriate
indemnification of the Committee and the Corporation, to the spouse of the
Participant or other person deemed by the Committee to have incurred expenses
for the benefit of and on behalf of such Participant or Beneficiary.  Any such
payment from a Participant’s Plan Account shall be a complete discharge of any
liability under the Plan with respect to the amount so paid.


Section 9.9 – Section 409A Compliance


To the extent that rights or payments under this Plan are subject to Section
409A, the Plan shall be construed and administered in compliance with the
conditions of Section 409A and regulations and other guidance issued pursuant to
Section 409A for deferral of income taxation until the time the compensation is
paid.  Any distribution election that would not comply with Section 409A shall
not be effective for purposes of this Plan.  To the extent that a provision of
this Plan does not comply with Section 409A, such provision shall be void and
without effect.  The Corporation does not warrant that the Plan will comply with
Section 409A with respect to any Participant or with respect to any payment.  In
no event shall any Carrier Company; any director, officer, or employee of a
Carrier Company (other than the Participant); or any member of the Committee be
liable for any additional tax, interest, or penalty incurred by a Participant or
Beneficiary as a result of the Plan’s failure to satisfy the requirements of
Section 409A, or as a result of the Plan’s failure to satisfy any other
requirements of applicable tax laws.


20

--------------------------------------------------------------------------------

Section 9.10 – Withholding Taxes


The Committee may make any appropriate arrangements to deduct from all
contributions, vested Plan Accounts and distributions under the Plan any taxes
that the Committee reasonably determines to be required by law to be withheld
from such credits and payments.


ARTICLE X – ADMINISTRATION AND CLAIMS


Section 10.1 – Plan Administration


The Committee shall be solely responsible for the administration and operation
of the Plan and shall be the “administrator” of the Plan for purposes of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”).  The
Committee shall have full and exclusive authority and discretion to interpret
the provisions of the Plan and to establish such administrative procedures as it
deems necessary and appropriate to carry out the purposes of the Plan.  All
decisions and interpretations of the Committee shall be final and binding on all
parties.


Any person claiming a benefit, requesting an interpretation or ruling under the
Plan, or requesting information under the Plan shall present the request in
writing to the Committee at Carrier Global Corporation, 13995 Pasteur Boulevard,
Palm Beach Gardens, FL 33418, Attn:  Benefits Plan Committee.  The Committee
shall respond in writing as soon as practicable.


Section 10.2 – Claim Procedures


A Participant or Beneficiary who believes that he or she has been denied a
benefit to which he or she is entitled under the Plan (referred to in this
Section 10.2 as a “Claimant”) may file a written request with the Committee
setting forth the claim.  The Committee shall consider and resolve the claim as
set forth below.


21

--------------------------------------------------------------------------------

(a)          Upon receipt of a claim, the Committee shall advise the Claimant
that a response will be forthcoming within ninety (90) days.  The Committee may,
however, extend the response period for up to an additional ninety (90) days for
reasonable cause, and shall notify the Claimant of the reason for the extension
and the expected response date.  The Committee shall respond to the claim within
the specified period.


(b)          If the claim is denied in whole or in part, the Committee shall
provide the Claimant with a written decision, using language calculated to be
understood by the Claimant, setting forth (i) the specific reason or reasons for
such denial; (ii) the specific reference to relevant provisions of this Plan on
which such denial is based; (iii) a description of any additional material or
information necessary for the Claimant to perfect his or her claim and an
explanation why such material or such information is necessary; (iv) appropriate
information as to the steps to be taken if the Claimant wishes to submit the
claim for review; (v) the time limits for requesting a review of the claim; and
(vi) the Claimant’s right to bring an action for benefits under Section 502(a)
of ERISA.


(c)          Within sixty (60) days after the Claimant’s receipt of the written
decision denying the claim in whole or in part, the Claimant may request in
writing that the Committee review the determination.  The Claimant or his or her
duly authorized representative may, but need not, review the relevant documents
and submit issues and comments in writing for consideration by the Committee. 
If the Claimant does not request a review of the initial determination within
such sixty (60)-day period, the Claimant shall be barred from challenging the
determination.


(d)          Within sixty (60) days after the Committee receives a request for
review, it will review the initial determination.  If special circumstances
require that the sixty (60)-day time period be extended, the Committee will so
notify the Claimant and will render the decision as soon as possible, but no
later than one hundred twenty (120) days after receipt of the request for
review.


(e)          All decisions on review shall be final and binding with respect to
all concerned parties.  The decision on review shall set forth, in a manner
calculated to be understood by the Claimant, (i) the specific reasons for the
decision, including references to the relevant Plan provisions upon which the
decision is based; (ii) the Claimant’s right to receive, upon request and free
of charge, reasonable access to and copies of all documents, records, and other
information, relevant to his or her benefits; and (iii) the Claimant’s right to
bring an action for benefits under Section 502(a) of ERISA.


22

--------------------------------------------------------------------------------

CERTAIN REGULATORY MATTERS


The Plan is subject to ERISA.  However, because the Plan is an unfunded plan
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees,
the Plan is exempt from most of ERISA’s requirements.  Although the Plan is
subject to Part 1 (Reporting and Disclosure) and Part 5 (Administration and
Enforcement) of Title I, Subtitle B of ERISA, the Department of Labor has issued
a regulation that exempts the Plan from most of ERISA’s reporting and disclosure
requirements.  A portion of this Plan constitutes an “excess benefit plan” as
defined in Section 3(36) of ERISA.


TO WHOM SHOULD QUESTIONS CONCERNING THE PLAN BE DIRECTED?


All questions concerning the operation of the Plan (including information
concerning the administrators of the Plan) should be directed to:



 
Carrier Global Corporation
 
13995 Pasteur Boulevard
 
Palm Beach Gardens, FL  33418
 
Attn:  Carrier Employee Benefit Committee
 
Telephone:  561-365-2000





23

--------------------------------------------------------------------------------